Criminal Case Template



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
 )
		        No. 08-04-00105-CV

IN RE:  JAMES SWEED,)
)
		AN ORIGINAL PROCEEDING

			Relator.)
)
			IN MANDAMUS

)

O P I N I O N

	Relator seeks a writ of mandamus directed to the Judge of the 99th District Court of Lubbock
County.  We have jurisdiction to issue writs of mandamus against judges of district or county courts
in our district.  Tex.Gov't Code Ann. § 22.221(b)(Vernon 2004).  We may issue the writ against
other officials only if necessary to enforce our jurisdiction.  See id. § 22.221(a).  Lubbock County
is not in our district, see id. § 22.201(h),(i), and Relator has not shown that issuing the writ is
necessary to enforce our jurisdiction.  Accordingly, the petition for writ of mandamus is dismissed
for lack of jurisdiction.

May 13, 2004						 
							ANN CRAWFORD McCLURE, Justice

Before Panel No. 4
Barajas, C.J., Larsen, and McClure, JJ.